DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 08/27/19. Claims 1-7 are still pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6 and 7 recite the limitation "the operation" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language appears to establish at least two separate instances of an “operation” (see lines 3 and 7 of Claim 1; lines 3 and 6 of Claim 6; and lines 3 and 7 of Claim 7); thus, render the claims indefinite in that it is unclear as to which one the limitation in question is in reference to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak (2009/0228962) in view of Avery et al. (8,204,990).
Claim 1:  Pathak discloses an information processing device comprising:
an authentication unit configured to authenticate an operator(login to MFP device) [page 2, paragraph 0020];
an accepting unit configured to accept an operation corresponding to authority of the operator authenticated by the authentication unit(perform actions in accordance with user’s class and/or privilege level) [page 2, paragraph 0022 | page 2, paragraph 0027];
a communication unit configured to communicate with an external device(network interface) [pages 1-2, paragraph 0014]; and
while an operation permitted only to an operator having specific authority is remotely performed from the external device, perform control so as to bring about a state where only the operator having the specific authority is able to perform the operation(if the remote front panel is already in use by a user, a request to access the RFP of the same device by a different user will be denied) [page 3, paragraph 0024];

However, Avery et al. discloses a similar invention(managing network devices such as network printers) [column 3, lines 30-40 | column 4, lines 40-50] and further discloses a controller configured to, when a state of being unable to communicate with the external device continues for a preset time or longer while an operation permitted only to an operator having specific authority is remotely performed from the external device(detects a loss of connection to monitored server if ping value exceeds a certain threshold or if it is not returned within a certain time) [column 3, lines 50-60 | column 6, lines 30-40], perform control so as to bring about a state that is not a state where only the operator having the specific authority is able to perform the operation(trigger a power reset cycle of the network device(s)) [column 7, lines 35-45].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Pathak with the additional features of Avery et al., in order to remotely power cycle network devices in response to a loss of network connectivity, as suggested by Avery et al. [column 1, lines 45-55].
Claim 2:  Pathak and Avery et al. disclose the information processing device according to claim 1, and Avery et al. further discloses wherein the controller performs control so as to bring about the state that is not the state where only the operator having the specific authority is able to perform the operation, by restarting the information processing device [column 5, lines 50-60].
Claim 3:  Pathak and Avery et al. disclose the information processing device according to claim 2, and Pathak further discloses wherein when the state of being unable to communicate with the external device continues for the preset time or longer, while the operator having the specific authority changes a setting of the information processing device through a setting change mode, the controller restarts the information processing device [page 2, paragraph 0022].
Claim 4:  Pathak and Avery et al. disclose the information processing device according to claim 2, and Pathak further discloses wherein when the state of being unable to communicate with the external device continues for the preset time or longer and when the operator having the specific authority does not change a setting of the information processing device through a setting change mode, the controller does not restart the information processing device [page 2, paragraph 0022] [Avery et al.: column 7, lines 10-20].
Claim 6:  Pathak discloses a non-transitory computer readable medium storing a program that causes a computer execute information processing, the information processing comprising:
accepting an operation corresponding to authority of an authenticated operator [page 2, paragraph 0020 | page 2, paragraph 0022 | page 2, paragraph 0027];
communicating with an external device [pages 1-2, paragraph 0014]; and
while an operation permitted only to an operator having specific authority is remotely performed from the external device, performing control so as to bring about a state where only the operator having the specific authority is able to perform the operation [page 3, paragraph 0024];
but does not explicitly disclose when a state of being unable to communicate with the external device continues for a preset time or longer while an operation permitted only to an operator having specific authority is remotely performed from the external device, performing 
However, Avery et al. discloses a similar invention [column 3, lines 30-40 | column 4, lines 40-50] and further discloses when a state of being unable to communicate with the external device continues for a preset time or longer while an operation permitted only to an operator having specific authority is remotely performed from the external device [column 3, lines 50-60 | column 6, lines 30-40], performing control so as to bring about a state that is not a state where only the operator having the specific authority is able to perform the operation [column 7, lines 35-45].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Pathak with the additional features of Avery et al., in order to remotely power cycle network devices in response to a loss of network connectivity, as suggested by Avery et al. [column 1, lines 45-55].
Claim 7:  Pathak discloses an information processing device comprising:
means for authenticating an operator [page 2, paragraph 0020];
means for accepting an operation corresponding to authority of the authenticated operator [page 2, paragraph 0022 | page 2, paragraph 0027];
means for communicating with an external device [pages 1-2, paragraph 0014]; and
means for, while an operation permitted only to an operator having specific authority is remotely performed from the external device, performing control so as to bring about a state where only the operator having the specific authority is able to perform the operation [page 3, paragraph 0024];

However, Avery et al. discloses a similar invention [column 3, lines 30-40 | column 4, lines 40-50] and further discloses means for, when a state of being unable to communicate with the external device continues for a preset time or longer while an operation permitted only to an operator having specific authority is remotely performed from the external device [column 3, lines 50-60 | column 6, lines 30-40], performing control so as to bring about a state that is not a state where only the operator having the specific authority is able to perform the operation [column 7, lines 35-45].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Pathak with the additional features of Avery et al., in order to remotely power cycle network devices in response to a loss of network connectivity, as suggested by Avery et al. [column 1, lines 45-55].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugishita et al. (2004/0145766).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435